DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on  13 SEPTEMBER 2022 is considered.  Claims 5, 7, 10, 11, 15 and 17-19 are amended. Claims 1-20 are pending and are considered on the merits below. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 13 SEPTEMBER 2022, with respect to objection to the drawings and the 112(b) rejections have been fully considered and are persuasive.  The objection to the drawings and the 112(b) rejections has been withdrawn. 
Response to Arguments
Applicant's arguments filed 13 SEPTEMBER 2022 have been fully considered but they are not persuasive.
In the REMARKS filed on 13 SEPTEMBER 2022 Applicant has asserted that the applied reference to HALL does not anticipate the claimed invention.  In particular, the Applicant asserts that the reference to HALL does not disclose conduits for transporting fluid from the bowl.  The Examiner respectfully disagrees.  
As seen in Figure 2, reproduced below, there is a channel (conduit) 250 labeled which orifice 150 leads into the channel 250 which continues to the cell 260, [0060].  As seen from Figure 2, there is also a channel (conduit; not labeled below the cell 260 which leads into the rinsing device 290 that is connected to tubing 295, [0060, 0065].  
The labeled channel 250, the channel between the cell 260 and device 290, and the tubing 295 are all considered  conduits for transporting fluid from the bowl 130.  
Applicant asserts that urine the flows down the side of the bowl does not make the bowl a conduit.  The Examiner has not asserted this.  As seen the cut out portion of Figure 2, there is a channel from orifice 150 to the edge of the bowl 130 (highlighted), in addition to the other channels described above. 

    PNG
    media_image1.png
    181
    352
    media_image1.png
    Greyscale

Applicant has also asserted that Figure 2 does not contain the label 250.  The Examiner respectfully disagrees. 
Figure 2 of HALL is reproduced below with reference character 250 circled. 

    PNG
    media_image2.png
    587
    638
    media_image2.png
    Greyscale


Applicant also asserts that the HALL reference does not disclose, teach or suggest additional fluid sources in fluid connection with the conduits and that the act of flushing the toilet is not the one or more additional fluid sources.   The Examiner respectfully disagrees.  Using the broadest reasonable interpretation of the limitation of “one or more fluid sources in fluid connection with the one or more conduits”, the water when flushing is actually a fluid source (from the waterline of house) in fluid connection (when flushed) with the conduits (as described above, including channel 250 and tubing 295).  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the microfluidic chip as described in [0036-0038], page 11 of the REMARKS) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the microfluidic chip as described in [0036-0038], page 12 of the REMARKS) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12, 14-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HALL, US Publication No. 2018/0149666 A1.
Applicant’s invention is drawn towards a device, an analytical toilet. 
Regarding Claim 1, the HALL reference discloses an analytical toilet, abstract, toilet apparatus for detecting, comprising: a bowl adapted to receive excreta, Figure 1A, toilet bowl 130 to collect urine sample, [0055]; one or more conduits for transporting a sample from the bowl, Figure 2, distance from orifice 150 to edge of bowl 130, before portion labeled channel 250, [0060]; one or more fluid sources in fluid connection with the one or more conduits, [0046] water source for flushing; and one or more microfluidic chips, Figure 2, measurement cell 260, comprising: at least one fluid inlet, Figure 2, channel 250, distance from lower/outside edge of bowl to measurement cell 260; at least one fluid outlet, Figure 2, see channel exiting measurement cell 260, on lower side; and a sensor configured to detect at least one property of an excreta sample, Figure 3A, analyzer 270, [0063].
Additional Disclosures Included are: Claim 2: wherein the analytical toilet of Claim 1 further comprising: an electrical connection to the one or more microfluidic chips, [0061]; and a data connection to the one or more microfluidic chips, [0048].; Claim 3: wherein the analytical toilet of Claim 1 wherein at least one test chamber measures at least one of excreta content, excreta temperature, excreta density, and excreta color, [0004, 0005, 0061].; Claim 12: wherein the analytical toilet of Claim 1 wherein the microfluidic chip comprises one or more of an MOSFET, CCD, bioFET, an electrochemical cell, spectrometry, laser excitation, ultraviolet excitation, electrophoresis, amperometry, colorimetric analysis, and chromatography, [0049, 0062].; Claim 14: wherein the analytical toilet of Claim 1 further comprising a processor adapted to receive signals from at least one of the microfluidic chips, [0011, 0048].; Claim 15: wherein the analytical toilet of Claim 14 wherein the processor manages a data connection and a power supply for the microfluidic chips needing a data connection or a power supply, [0048].; Claim 16: wherein the analytical toilet of Claim 1 further comprising a data connection from the toilet that transmits data to a health care provider, [0011, 0074].; Claim 17: wherein the analytical toilet of Claim 1 further comprising a data connection from the toilet that transmits data to a data display for a user, [0048, 0050].; and Claim 20: wherein the analytical toilet of Claim 1 wherein at least one analytical test device is in fluid communication with the bowl, Figure 2, [0060].
Claims 1, 4-6, 9-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM, US Publication No. 2009/0216099 A1.
Regarding Claim 1, the reference KIM reference discloses analytical toilet, Figure 8, [0101, 0102], comprising: a bowl adapted to receive excreta, Figure 7, [0098], toilet bowl 710; one or more conduits for transporting a sample from the bowl, Figure 6; one or more fluid sources in fluid connection with the one or more conduits, Figure 6, [0096], cartridge 726-728; and one or more microfluidic chips, Figure 5 and 6, ATR 744, comprising: at least one fluid inlet, Figure 6, pipe 721, [0095, 0096]; at least one fluid outlet, Figure 6, pipe 722, [0095, 0096]; and a sensor configured to detect at least one property of an excreta sample, Figure 5, detector 746, [0085].
Additional Disclosures Included are: Claim 4: wherein the analytical toilet of Claim 1 further comprising a manifold system having multiple flow paths and valves for providing fluids to the one or more microfluidic chips, Figure 6, [0094-0097].; Claim 5: wherein the analytical toilet of Claim 4 further comprising a gasket between the manifold and the one or more microfluidic chips, Figure 6, [0095], at valve 723 location, it is known in the art that there are gaskets or o-rings at junctions to create fluid-tight seal.; Claim 6: wherein the analytical toilet of Claim 1 further comprising one or more fluid supplies from outside sources or internal reservoirs, Figure 6 or 8, [0097], tank or cartridge 725-728, [0103], supplying part 712.; Claim 9: wherein the analytical toilet of Claim 6 wherein the fluid supplies comprise one or more of excreta, buffer solutions, chemical reagents, air, biomarkers, dilution solutions, calibration solutions, fragrances, sterilizers, flushing fluid, rinsing fluid, cleansing fluids, electrolyzed water, air, and water, [0097].; Claim 10: wherein the analytical toilet of Claim 6 wherein the fluid is ejected from the internal reservoir by applying electrical current to a piezoelectric crystal, [0006, 0009-0012, 0015, 0017, 0018], ATR technique involves a piezoelectric crystal.; Claim 11: wherein the analytical toilet of Claim 6 wherein the fluid is ejected from the internal reservoir by applying electrical current to a heating element, [0006, 0009-0012, 0015, 0017, 0018], known that ATR technique involves heated crystal plate options.;  and Claim 13: wherein the analytical toilet of Claim 1 further comprising at least one standardized interface with the one or more microfluidic chips, Figure 6, [0095].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over KIM, US Publication No. 2009/0216099 A1 and further in view of PARK, US Publication No. 2010/0061889 A1.
Regarding Claim 7, the KIM reference discloses the claimed invention, but is silent in regards to at least one sensor for detecting the level of fluid in the one or more internal reservoirs.
The PARK reference discloses analytical toilet, abstract, Figure 7, comprising: a bowl for receiving excreta, Figure 7, [0042], chamber 70; one or more conduits for transporting a sample from the bowl, Figure 7, collector 71 to pipe 78, [0048]; one or more fluid sources in fluid connection with the one or more conduits, [0048], when flushing water is expelled;  and a sensor configured to detect at least one property of an excreta sample, Figure 1 and 7, sensor unit 11, [0024, 0025, 0046]; and further comprising at least one sensor for detecting a level of fluid in the one or more internal reservoirs, Figure 7, [0046], sensor 11 accurately detects numerical level information in urine collector.
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the KIM reference with the at least one sensor for detecting a level of fluid in the one or more internal reservoirs as taught by PARK to ensure a proper amount of urine or sample is collected during analysis.  
Additional Disclosure Included is: Claim 8: wherein the  analytical toilet of Claim 7 wherein the at least one sensor comprises one or more of a weight sensor, pressure sensor, or proximity sensor, KIM [0066].  
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KIM, US Publication No. 2009/0216099 A1, as applied to Claim 4, and further in view of HALL, US Publication No. 2018/0149666 A1.
Regarding Claim 18, the KIM reference discloses the claimed invention, but is silent in regards to wherein the manifold further comprises a relatively large channel for direct disposal of excreta in the bowl. 
The HALL reference discloses an analytical toilet, abstract, toilet apparatus for detecting, comprising: a bowl adapted to receive excreta, Figure 1A, toilet bowl 130 to collect urine sample, [0055]; one or more conduits for transporting a sample from the bowl, Figure 2, distance from orifice 150 to edge of bowl 130, before portion labeled channel 250, [0060]; one or more fluid sources in fluid connection with the one or more conduits, [0046] water source for flushing; and one or more microfluidic chips, Figure 2, measurement cell 260, comprising: at least one fluid inlet, Figure 2, channel 250, distance from lower/outside edge of bowl to measurement cell 260; at least one fluid outlet, Figure 2, see channel exiting measurement cell 260, on lower side; and a sensor configured to detect at least one property of an excreta sample, Figure 3A, analyzer 270, [0063]; and the manifold further comprises a relatively large channel for direct disposal of excreta in the bowl, Figure 2.  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the KIM reference with a large channel for direct disposal of excreta in the bowl to prevent any contamination between sampling, [0046].   
Regarding Claim 19, the KIM reference discloses the claimed invention, but is silent in regards to wherein the manifold distributes water for cleaning at least a portion of the bowl.
The HALL reference discloses an analytical toilet, abstract, toilet apparatus for detecting, comprising: a bowl adapted to receive excreta, Figure 1A, toilet bowl 130 to collect urine sample, [0055]; one or more conduits for transporting a sample from the bowl, Figure 2, distance from orifice 150 to edge of bowl 130, before portion labeled channel 250, [0060]; one or more fluid sources in fluid connection with the one or more conduits, [0046] water source for flushing; and one or more microfluidic chips, Figure 2, measurement cell 260, comprising: at least one fluid inlet, Figure 2, channel 250, distance from lower/outside edge of bowl to measurement cell 260; at least one fluid outlet, Figure 2, see channel exiting measurement cell 260, on lower side; and a sensor configured to detect at least one property of an excreta sample, Figure 3A, analyzer 270, [0063]; wherein the manifold distributes water for cleaning at least a portion of the bowl, [0046].
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the KIM reference with the manifold that distributes water for cleaning at least a portion of the bowl as taught by HALL to prevent cross contamination of samples, [0046].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797